Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendment filed on 02/25/2021; and IDS filed on 05/24/2021 and 02/25/2021.
Claim 1 has been amended.
Claims 23-26 have been added.
Claim 6 has been cancelled.
Claims 1, 3-5, 7-8, 14, 20-26 are pending in the instant application.
Claims 14, 20-21 have been previously withdrawn from consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-8, 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over KASUGA et al (Bactericidal activities of woven cotton and nonwoven polypropylene fabrics coated with hydroxyapatite-binding silver/titanium dioxide ceramic nanocomposite “Earth-plus”. International Journal of Nanomedicine 2011:6 1937–1943) in view of FUJITSU (https://journal.jp.fujitsu.com/en/2014/03/14/01/ (2014)), OROFINO (US 2009/0252647) and SHINSU et al (JP2963657; see IDS filed on 06/07/2019 for machine translation).
	Applicant’s claims are directed to a method of treating rhinitis a subject in need of the method comprising of: administering to an intranasal mucosa of the subject a composite particle comprises of: titanium oxide; metal particle such as a silver particle; and calcium phosphate, such as a hydroxyapatite particles. Additional disclosures include: placing a medical device on the face with a medical device comprises of: breathable mask portion covering a set of nostrils of the subject, an ear loop portion, and the composite particle detachably attached to the breathable mask portion as illustrated below in Applicant’s Fig. 1, wherein the composite particles are coated onto non-woven fabrics (see Applicant’s Fig. 3 below and Example 2 at [0246]) and Example 4 at ([0257]).

    PNG
    media_image1.png
    674
    789
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    578
    741
    media_image2.png
    Greyscale

KASUGA teaches the prior art had known of hydroxyapatite-binding silver/titanium dioxide ceramic nanocomposite (see title), commercially available as “Earth-plus” from Shinshu (see abstract; and pg. 1938, 1st col), which is the same composite as claimed and disclosed by Applicant (see Applicant’s specification at [0110]), wherein the Earth-plus can be used in woven cotton and nonwoven polypropylene fabrics (see title) in hospital environment, such as linens and curtains (see abstract), air filters and mask (see st col), because the Earth-plus has bactericidal properties (see abstract). Note, the nanocomposite appears to be coated onto non-woven fabrics by dipping method (see pg. 1938, under Materials and method) similar to Applicant’s non-woven fabric method of dipping in the suspension of composites (see Applicant’s specification at [0246]); thus, KASUGA’s nanocomposite appears to be capable of being detached from the mask when used as a mask, unless proven otherwise.  Since the Office does not have the facilities for preparing the claimed materials and comparing them with prior art inventions, the burden is on Applicant to show a novel or unobvious difference between the claimed product and the product of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).
	KASUGA does not teach using the mask to treat allergic rhinitis; or adding an additive; or the details of the dipping method, such as using a binder resin.
FUJISTSU teaches “to prevent contact with pollen, it can become a necessity for those suffering from hay fever to use face masks” (see page 1), wherein hay fever is allergic rhinitis, and the commercially available improved mask by Fujitsu (see picture on pg. 1) has calcium hydroxyapatite with titanium (see pg. 3), which reads on titanium oxide; metal such as calcium; and hydroxyapatite particles.
OROFINO teaches face masks are well-known in the prior art, such as depicted in Fig. 8 below. Additional disclosures include: multi-layer nonwoven constructions (see [0092]), similar to Applicant’s mask (see Applicant’s specification at [0257]). Note, OROFINO is used to show face mask is very well-known in the art. 

    PNG
    media_image3.png
    1085
    839
    media_image3.png
    Greyscale

SHINSHU, which is the company mentioned in KASUGA that produces the Earth-plus composite, teaches method of making the Earth-plus composite could include wetting agents for the purpose of improving the dispersibility of the pigments (see [0016]); and using resin as the vehicle (see [0012]), such as urethane resin (see [0012] and Example 1 at [0022]), which is the same resin used by Applicant (see Applicant’s specification at [0246]). Additional disclosures include: the composite can be used in cloth fiber, air cleaning filters, and masks (see [0020]).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate using the mask with hydroxyapatite-binding silver/titanium dioxide ceramic nanocomposite with multiple layers to treat allergic rhinitis. The person of ordinary skill in the art would have been motivated to make those modifications, because even though wearing a simple mask can block out allergen and treat allergic rhinitis, KASUGA’s mask also has titanium hydroxyapatite similar to FUJITSU’s mask, and reasonably would have expected success because masks are known to treat and prevent allergic rhinitis by simply blocking pollens.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate wetting agent. The person of ordinary skill in the art 
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate a vehicle such as urethane resin. The person of ordinary skill in the art would have been motivated to make those modifications, because it would improve allow placement of the composite particle onto the cloth fibers, air cleaning filters, and masks. The person of ordinary skill in the art reasonably would have expected success because SHINSHU teaches using urethane resin to apply the composite onto masks.
The references do not specifically teach adding the ingredients in the ratio as claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as attachment of the particles to the cloth fiber, air cleaning filters, and masks.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
	Although the reference is silent about the “administering a composite particle to an intranasal mucosa of the subject”, it does not appear that the claim language or Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.  On this record, it is reasonable to conclude that the same composite particle is applied to the same face mask using the same resin to applied the composite particle to the face mask and the face mask is worn by the same patient in both the instant claims and the prior art reference. The fact that Applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method.  Thus, the prior art teach, either expressly or impliedly, each and every limitation of the instant claims.

Response to Arguments
	Applicant argues that the method of claim 1, the composite particle is administered "to an intranasal mucosa of a subject" to prevent or treat rhinitis in the subject. The present specification describes the inventor's finding that the composite particle exerts an effect of preventing or treating rhinitis "in a subject's nasal cavity where light necessary for expression of a photocatalytic action is not present" (see paragraph [0015]). KASUGA discloses Earth-plus, which is an example of the composite particle of claim 1. However, 
Thus, KASUGA does not disclose or suggest that (1) Earth-plus exerts a bactericidal effect in a subject's nasal cavity where light necessary for expression of a photocatalytic action is not present, or (2) Earth-plus exhibits an effect of preventing or treating rhinitis in a subject's nasal cavity where light necessary for expression of a photocatalytic action is not present.
	The Examiner finds this argument unpersuasive, because as discussed in the rejection, the same composite particle is applied to the same face mask using the same resin to applied the composite particle to the face mask and the face mask is worn by the same patient in both the instant claims and the prior art reference. The fact that Applicant 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618